Citation Nr: 0739012	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-41 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's friend


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  He was stationed in Vietnam from August 1965 to June 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied in pertinent part service connection for PTSD.  
The RO issued a notice of the decision in April 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in April 
2004.  The RO provided a Statement of the Case (SOC) in 
October 2004 and thereafter, in December 2004, the veteran 
timely filed a substantive appeal.  In July 2007, the RO 
provided a Supplemental Statement of the Case (SSOC).

In October 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board comments that the veteran had applied for non-
service connected pension, which the RO granted in its 
September 1996 decision, effective from March 13, 1996.  The 
RO based this decision on medical evidence establishing that 
the veteran was completely blind in his left eye and had only 
partial vision in his right eye due to retinal detachments, 
and that he suffered from hypertension and a subarachnoid 
hemorrhage.  Accordingly, this matter has been resolved by 
that decision.

In July 2001, the Waco, Texas RO determined that the veteran 
was receiving overpayment of benefits in excess of those to 
which he was entitled.  The veteran filed a NOD that was 
received by the RO in October 2001.  Subsequently, in 
November 2002, the RO provided a SOC determining that the 
debt had properly been created.  The veteran thereafter filed 
a substantive appeal but it was not received until November 
2004, which was not timely.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.303 (2007).  If the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Because the veteran did not file a timely substantive appeal 
with respect to the claim of entitlement to waiver of 
recovery of an overpayment of compensation benefits, such 
issue is not on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. There is medical evidence of a current diagnosis of PTSD; 
however, the veteran did not engage in combat with the enemy 
and his claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  


a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2002, January 2003, and November 2006 letters sent 
to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2002, January 2003, and November 2006 letters 
from the RO satisfy these mandates.  They clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  These letters made 
clear that although VA could assist the veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  They additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claims, and also asked the veteran to provide VA with any 
medical reports in his possession.  

The January 2003 letter also informed the veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.  Further, the November 
2002, January 2003, and November 2006 letters provided the 
veteran with specific information regarding service 
connection for PTSD, requested that the veteran submit 
evidence regarding his alleged in-service stressors, and 
provided him with a PTSD questionnaire.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in either 
the November 2002 or January 2003 letter.  However, the RO 
did supply notice of these elements in the November 2006 
letter.

The Board recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the April 2003 RO decision that is the subject of this appeal 
in its November 2002 and January 2003 letters.  As noted 
above, however, the RO did not supply notice of the two 
Dingess elements until November 2006, more than three years 
after the RO decision.  However, timely rating notice would 
not have operated to alter the outcome because evidence 
establishing service connection for PTSD is lacking.  See 
Sanders, 487 F.3d at 887 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  

The November 2006 VCAA letter was issued subsequent to the RO 
decision that is the subject of this appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error  
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and  
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added).  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
October 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  See also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a  
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a  
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the  
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA. 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board finds that all necessary assistance has been 
provided to the veteran. The evidence includes service 
medical records, service personnel records, private medical 
records, and VA medical records.  There is no indication of 
any additional relevant evidence that has not been obtained.  
In January 2007, the veteran notified VA that he had no 
further information or evidence to submit in support of his 
claim.  In January 2007, the Army Crime Records Center 
notified VA that the veteran's claimed in-service stressor of 
an airplane crash was not verified.  In July 2007, the Joint 
Services Records Research Center (JSRRC) (formerly the Center 
for Unit Records Research (CURR)) notified VA that the 
veteran's claimed in-service stressor of processing dead 
bodies was not verified.  The veteran received a March 2005 
examination by a social worker, after a referral by the VA, 
which was thorough in nature and adequate for the purposes of 
deciding this claim.  Finally, the veteran testified in 
support of his claim at a Board hearing.  

As to any duty to provide an examination or psychiatric 
opinion, the diagnosis of PTSD is not in dispute.  However, 
the veteran did not engage in combat with the enemy and he 
has not provided sufficient information of his alleged in-
service stressors that is capable of verification.  As there 
are no service records or other credible supporting evidence 
of any of the claimed in-service stressors, there is no duty 
to provide another examination or a psychiatric (competent) 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Although the claims folder indicates that the veteran 
receives disability benefits from the Social Security 
Administration (SSA), those records are not of file.  In a 
November 2006 response to the RO's request, SSA stated that 
"we cannot send the medical records you requested."  
Unfortunately, the explanation for this response was cut off 
during facsimile transmission.  The duty to assist extends to 
obtaining SSA records where they are relevant to the issue 
under consideration.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Here, the Board finds that the SSA records are not 
relevant because, as noted above, the diagnosis of PTSD is 
not in question; the primary impediment to a grant of service 
connection here is the absence of a verified stressor and 
there is no contention or suggestion from the record that 
post-service SSA records would contain any information that 
is pertinent to this question.  

The Board notes that the claims folder contains a consent to 
release for a "federal prison hospital" in Dallas, Texas.  
The veteran claims that he was treated at this facility in 
1969 for an "illness."  In a August 2007 letter, the RO 
informed the veteran that the name and address of the 
facility was needed in order to request those records.  The 
veteran did not respond to this request.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration to the extent that is possible.  
Adjudication of the claim at  this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations 

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19  
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current  
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally  
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The veteran contends that he has PTSD due to in-service 
incidents that occurred in Vietnam and California.  In an 
April 2004 statement, the veteran asserted that he was 
working on a flight line while assigned to the 17th Aviation 
Co. 1st Air. Cav. in Plieku in January 1966.  He stated that 
he volunteered to unload the bodies from C-130's and helped 
set up a temporary morgue.  He further stated that he handled 
numerous body parts.  The veteran reported that his emotional 
problems were so great that he was made a company clerk for 
his remaining time in Vietnam.  In a January 2007 statement, 
the veteran stated that these events took place in February 
1966. 

In a December 2004 statement, the veteran asserted that he 
was a crew chief of a L-19 Birddog aircraft that crashed in 
the summer of 1965 in Needles, California, killing both the 
pilot and the civilian photographer on board.  In a January 
2007 statement, the veteran stated that this event occurred 
in June 1964 while he was stationed with the 012 Co. A 4th 
Avn Bn.  He stated that he saw the aftermath of the wreckage 
and was initially accused of "letting a red X plane fly," 
but was later cleared by Army investigators.  

The veteran's service personnel records establish that he was 
an airplane mechanic throughout his tour in Vietnam, and that 
he was stationed in Vietnam with the 17th Avn Co. 1st Cav Div 
(Air) from August 1965 to June 1966.  There is no record of 
the veteran's MOS being changed to company clerk.  There is 
no indication that he received any medals or decorations 
evincing combat duty.  Personnel records also establish that 
the veteran was a crew chief with the Co A 4th Avn Bn in Ft. 
Lewis, Washington from January 1964 to July 1964.  

In response to VA's request for verification of the veteran's 
claimed Vietnam stressor, JSRRC provided the following 
notification in July 2007:

We are unable to document that [the veteran] 
performed medical duties while stationed in South 
Vietnam. We can only confirm the duties requires by 
his MOS 67J20 (Airplane Mechanic).  However, 
personnel records with [the veteran's] OMPF should 
document his MOS (DMOS) during his Vietnam tour.

In response to VA's request for verification of the veteran's 
claimed stateside stressor, the Army Crime Records Center 
notified the RO in January 2007 that the requested records 
were outside the 40-year retention period.

The service medical records show no psychiatric disorder.

In 1995, the veteran began receiving Social Security 
Administration (SSA) disability benefits.  

An August 2002 VA treatment record indicates that the veteran 
"endorses intrusive thought[s], dream[s], denies 
hypervigilence."

An October 2002 VA telephone contact indicates that the 
veteran was referred to the PTSD outpatient clinic at the 
Seattle VA but that he had difficulty with transportation and 
requested treatment closer to his home.  The veteran was 
subsequently referred to a private social worker for PTSD 
evaluation and treatment.

A May 2003 VA treatment record indicates that the veteran was 
having intermittent difficulty falling asleep and was easily 
woken.  The clinician stated that the veteran "has a 
diagnosis of PTSD, but denies obtrusive thoughts at this 
time."

In March 2005, the veteran was examined by S.A., ILCSW 
(initials used to protect privacy).  The veteran reported 
that before his tour in Vietnam he was a crew chief/mechanic 
on a L19 Birddog that crashed shortly after take off in the 
Mojave desert during a training exercise.  He recalled that 
the pilot and a photographer were killed on impact and 
mangled in the wreckage.  The veteran said he was one of the 
first to arrive at the scene and, although he was initially 
the focus of the accident investigation, he was later 
absolved of any wrongdoing.  Shortly thereafter, he received 
orders to Vietnam, where he was a crew chief/mechanic on a 
fixed wing aircraft in Plieku.  The veteran further stated 
that many of the aircraft he worked on were shot at.  He 
unloaded bodies and body parts after one large battle.  The 
veteran related that he was asked to go to the morgue in an 
attempt to match body parts to the dead, but he became sick 
and was overwhelmed.  After that incident, the veteran stated 
that he could no longer work on aircraft, due in part to the 
aircraft being shot at and in part to memories of the bodies.  
He stated that he spent the last few months in Vietnam as a 
company clerk.

The veteran reported that he still had nightmares about 
Vietnam and described his sleep as terrible.  He related that 
he self-medicated with drugs and alcohol for many years in an 
attempt to put those memories behind him.  The veteran 
estimated that he has held about 40-50 jobs since Vietnam.  
He has struggled with restlessness and hopelessness most of 
his life.  Other than one friend, he leads an isolated life.  
The Axis I diagnosis was PTSD, opioid dependence secondary to 
PTSD, and opioid withdrawal.  The Axis IV diagnosis was 
exposure to war, death of spouse, isolation, problems with 
primary support group, and problems related to the social 
environment.  He received a GAF score of 44.

In a January 2007 letter, the veteran's friend stated that 
small problems cause the veteran physical and mental stress.  
He has trouble making decisions and gets angry when he cannot 
make a decision.  The veteran often goes up to three weeks 
between showers.  The friend related that the veteran 
sometimes spends the night at his house to "de-stress."  He 
often watches television and smokes cigarettes late into the 
night.  When asked what he is watching, the veteran is unable 
to remember.  It was also noted that the veteran could only 
baby-sit his grandson for one hour at a time due to his 
physical and mental condition.  The friend indicated that the 
veteran had quit reading the newspaper.

At the October 2007 hearing, the veteran testified that he 
was a crew chief in the Army.  He claimed that he performed 
flight missions while in Vietnam, and that his aircraft 
sometimes came under enemy fire.  He also assisted several 
times with the unloading of body bags from C-130's and would 
get drunk afterwards.  The veteran also testified that he 
witnessed the aftermath of an airplane crash in California in 
which the pilot and a photographer were killed.  The veteran 
testified that he "saw everything."  He was initially 
questioned about the crash but was absolved of any blame 
after investigators reviewed the logbook.  He stated that he 
can no longer concentrate on jobs and has only one friend.  
He has a good relationship with both of his children now, but 
when they were younger he would frequently get a babysitter 
and go off drinking for a few days.  He currently uses heroin 
and drinks in an effort "to calm and just get out of it."  
The veteran testified that he currently has nightmares and/or 
flashbacks of unloading bodies from the C-130's.  He stated 
that he picks at his arms constantly and that "I have holes 
in my arms from thinking about it and I'll pick at my arms 
when I'm thinking about it."  The veteran indicated that he 
quit individual therapy with S.A. because he did not feel it 
was beneficial.  He stated that "I'm old enough now, I'm 62; 
I'm not going to get any better."  He takes diazepam once 
daily.

The veteran's friend testified that the veteran sometimes 
spends the night at his house because "he just gets so shaky 
he can't drive home."  During these times, the veteran stays 
up all night watching television but cannot remember what 
show he is watching.  The friend described the veteran as 
"antsy" and noted that he cannot sit still.  He "forgets a 
lot" and is anti-social.

b. Discussion

There is sufficient competent evidence of a current diagnosis 
of PTSD based upon alleged in-service stressors.  However, 
the Board finds that the evidence preponderates against the 
veteran's claim, as the relevant evidence of record does not 
demonstrate that the veteran engaged in combat with the enemy 
and his claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence.  

The Board comments that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  None of the medals that the veteran received, to 
include the National Defense Service Medal and Vietnam 
Service Medal, denote combat service.  See 71 Fed. Reg. 
17276-17334 (Apr. 6, 2006) (describing criteria for award of 
decorations, medals, ribbons and similar devices).  Moreover, 
the veteran's MOS as an airplane mechanic is not consistent 
with combat duty.

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other  
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The medical evidence shows that the veteran was not treated 
for any psychiatric complaints, to include PTSD, until 
October 2002.  He was treated for PTSD symptoms in May 2003.  
The Board acknowledges that S.A. diagnosed PTSD in March 2005 
and related it to the veteran's Vietnam service.  It is not 
clear whether this social worker had access to or reviewed 
the veteran's claims file, to include the service medical 
records and service personnel records, prior to offering his 
opinion.  In any event, there is no credible supporting 
evidence that the veteran's claimed in-service stressors 
actually occurred.  The veteran has asserted that he unloaded 
body bags and worked in the morgue matching body parts to the 
dead while serving as an airplane mechanic in Plieku in 
January 1966.  However, pursuant to a VA request, JSRRC 
notified VA in July 2007 that it could not verify that the 
veteran performed any medical duties while in Vietnam.  The 
Board acknowledges that the veteran later changed the date of 
this stressor to February 1966.  However, JSRRC generally 
confines its search to 30 days before and 30 days after the 
date provided.  Therefore, any further attempts to obtain 
information would be futile.  Furthermore, the personnel 
records do not indicate that the veteran's MOS was changed to 
company clerk while in Vietnam, and there is no indication in 
the record that, as a mechanic, he would have worked in a 
morgue.  The veteran has also asserted that he witnessed 
and/or responded to a plane crash in California.  However, 
pursuant to a VA request, the Army Crime Records Center 
notified VA in February 2007 that the summer of 1965 was 
outside its 40-year retention period.  Even though the 
veteran later changed the date of this incident to June 1964, 
another search request would yield nothing as this date would 
still be outside the retention period.

The veteran's lay testimony is insufficient to establish the 
incurrence of his claimed in-service stressors.  He has 
submitted no credible corroborative evidence of any of his 
alleged in-service stressors.  All efforts to obtain the 
necessary information for stressor verification have been 
exhausted.  As his claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence, any diagnosis of PTSD based on such alleged 
incidents cannot establish either that they occurred or that 
his PTSD is related to active service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the  claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


